MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 19, 2014, the cause upon appeal to
revise or reverse your judgment between

The City of San Antonio, Appellant

V.

The Rogers Shavano Ranch, Ltd., Rogers 1604 Commercial, Ltd., Bitterblue, Inc., and Denton Development
Corporation, Appellee

No. 04-13-00623-CV and Tr. Ct. No. 2006-CI-14306

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the order of the trial
court is REVERSED, and the claim by the appellees against the City of San
Antonio for attorney’s fees is DISMISSED. It is ORDERED that the appellant
recover its costs of this appeal from the appellees.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 14, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-13-00623-CV

                                      The City of San Antonio

                                                      v.

 The Rogers Shavano Ranch, Ltd., Rogers 1604 Commercial, Ltd., Bitterblue, Inc., and Denton
                                Development Corporation

         (NO. 2006-CI-14306 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                         $25.00   PAID          ALEXANDER DUBOSE
MOTION FEE                          $10.00   E-PAID        DAN POZZA
REPORTER'S RECORD                   $78.00   PAID          MARK MURRAY
MOTION FEE                          $10.00   E-PAID        STEPHEN MURRAY
CLERK'S RECORD                   $1,003.00   PAID
SUPPLEMENTAL CLERK'S
RECORD                              $0.00    UNKNOWN
MOTION FEE                         $10.00    E-PAID        DANIEL POZZA
REPORTER'S RECORD                 $210.00    PAID          MARY HELEN VARGAS
FILING                            $100.00    E-PAID        JOSE R. HINOJOSA
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID        JOSE R. HINOJOSA
STATEWIDE EFILING FEE              $20.00    E-PAID        JOSE R. HINOJOSA
INDIGENT                           $25.00    E-PAID        JOSE R. HINOJOSA


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 14, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853